PER CURIAM.
This case' was heard upon the transcript, briefs and argument of counsel, and it appearing that the District Court did not err in deciding that the purchaser at, a sheriff’s sale by virtue of the tax sale and deed from the sheriff takes the. land subject to liens existing at the time of sale (Hall v. Hall, 174 Ky. 356, 192 S.W. 76; Smith v. Young, 178 Ky. 376, 198 S.W. 1166; Drane v. Graves, 261 Ky. 787, 88 S.W.2d 927); and the record presenting no reversible error, it is ordered and adjudged that the judgment of the District Court entered on June 22, 1939, herein appealed from, be and the same is in all things affirmed.